internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-115313-99 date date distributing controlled business m business n shareholder a shareholder b shareholder c shareholder d employee e employee f state r w plr-115313-99 x y z this is in response to a letter dated date in which rulings were requested on behalf of distributing regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in a letter dated date is substantially as set forth below distributing is a state r corporation engaged in business m and business n distributing has outstanding w shares of voting common_stock x shares of which are owned by shareholder a and x of which are owned by shareholder b shareholder c owns y shares and shareholder d owns z shares employee e is in charge of the operation of business m and employee f is in charge of the operation of business n financial information has been provided showing that each business has receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years employee e and employee f have expressed concern about their level of participation in the profitability and growth of their respective businesses within distributing these employees have demanded equity participation in business m and business n respectively employee e and employee f are the primary contacts with clients for their respective lines of business each business requires personal relationships with each client in order to among other things procure repeat business shareholders c and d insist on retaining their current level of participation therefore shareholders a and b will sell some of their stock to shareholders c and d in order to prevent dilution of the stock held by shareholders c and d caused by the proposed equity participation of employee e and employee f the following transaction has been proposed distributing will form controlled as a wholly owned subsidiary by transferring all of the assets of business n to controlled in exchange for stock of controlled immediately after the formation of controlled and the transfer of the business n assets to controlled all of the outstanding_stock of controlled will be distributed by distributing to its shareholders distributing uses the accrual_method of accounting and has a tax_year ending december and after the transaction controlled will also use the accrual_method of accounting and will have a tax_year ending december the following representations have been made in connection with the proposed plr-115313-99 transaction a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing’s business m and business n is representative of their present operation and with regard to each such business there have been no substantial operational changes since the date of the last financial statements submitted c following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with their separate employees with the exception of certain management services that may be supplied by distributing to controlled d the distribution of stock of controlled will be carried out for the following corporate business_purpose to retain key employees who have demanded that they be permitted to purchase equity interests in the businesses that they manage the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose e distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first day of its first taxable_year and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled f other than the sale of stock from shareholders a and b to c and d there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or indirectly or through any subsidiary_corporation to purchase any of its outstanding_stock after distributing’s distribution of the controlled stock h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject plr-115313-99 the liabilities to be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of the business and are associated with the assets being transferred j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled’s stock with the exception of any amounts owed to distributing by controlled in consideration for the continuing services provided to controlled by distributing l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled q each of shareholder a and shareholder b will sell equal proportions of each of distributing’s and controlled’s stock to shareholder c and shareholder d based solely on the information submitted and on the representations set forth above it is held as follows the transfer by distributing to controlled of the assets described above in exchange for all the stock of controlled and the assumption of certain liabilities followed by the distribution of controlled stock will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities plr-115313-99 sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for all the shares of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each asset received by controlled will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of its controlled stock sec_361 no gain_or_loss will be recognized by distributing shareholders and no amount will be included in their income upon receipt of controlled stock sec_355 the basis of the distributing stock and the controlled stock distributed in the transaction in the hands of the distributing shareholders after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock in the hands of the distributing shareholders will include the period for which such shareholder held the distributing stock provided that such stock was held as a capital_asset by such shareholder on the day of distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 controlled will be subject_to sec_1374 with respect to any asset transferred to controlled from distributing to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to distributing’s transfer of these assets to controlled no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 plr-115313-99 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by victor penico branch chief branch
